DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 8, “the tool support” lacks a proper antecedent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crawford et al. (U.S. Publication No. 2014/0275955).
Crawford et al. discloses a robotic surgical system (15) comprising: a robot arm (23); a processor configured to control movement of the robot arm (paragraph 20); a surgical instrument guide (50) adapted to attach to the robot arm, the surgical instrument guide including a rigid hollow tube having a first open end and a second open end (Figure 4A), the tube defining an axis along which a surgical instrument slides (Figure 4A); wherein the tube has an interior surface shaped and sized to accommodate surgical instrument sliding through the guide such that movement of the tool support is constrained in all directions except along the axis defined by the guide (Figure 4A); wherein the tube has an instrument sensor (310) to detect the presence of the surgical instrument in the tube (paragraph 55) and the processor controls the robot arm based on output from the instrument sensor (paragraph 46).
Regarding claim 2, the instrument sensor detects the depth position of the surgical instrument (Figure 6A) and the processor is configured to move the robot arm based on the depth of the surgical instrument detected by the instrument sensor (paragraph 46).
Regarding claim 3, the processor generates movement of the tube only when the surgical instrument is at a selected position relative to the tube (paragraph 46).
Regarding claim 4, the surgical instrument includes a navigation marker (725), the robotic surgical system further comprising a navigation camera adapted to track the position of the surgical instrument through the navigation marker (paragraph 69).
Regarding claim 7, the surgical instrument is a drill bit and the surgical instrument guide is a drill guide (paragraph 53).
Regarding claim 8, the tube includes a lock that, when engaged, prevents movement of the surgical instrument within the tube (paragraph 53).
Regarding claim 9, the tube includes a spring lock that, when engaged, prevents movement of the surgical instrument within the tube (paragraph 53).
Regarding claim 10, Crawford et al discloses a robotic surgical system comprising: a robot arm (23); a processor configured to control movement of the robot arm (paragraph 20); a surgical instrument having a navigation marker (725); a navigation camera adapted to track the position of the surgical instrument through the navigation marker (paragraph 69); a surgical instrument guide (50) adapted to attach to the robot arm and adapted to slidably couple to the surgical instrument, the surgical instrument guide defining an axis along which the surgical instrument slides (Figure 10).
Regarding claim 11, the surgical instrument guide includes an instrument sensor (310) to detect the presence of the surgical instrument and the processor controls the robot arm based on output from the instrument sensor (paragraph 53).
Regarding claim 12, wherein the instrument sensor detects the depth position of the surgical instrument (Figure 6A) and the processor is configured to move the robot arm based on the depth of the surgical instrument detected by the instrument sensor (paragraph 46).
Regarding claim 13. The robotic surgical system of claim 11, wherein the processor generates movement of the surgical instrument guide only when the surgical instrument is at a selected position relative to the tube (paragraph 46).
Regarding claim 14, the surgical instrument includes a navigation marker (725), the robotic surgical system further comprising a navigation camera adapted to track the position of the surgical instrument through the navigation marker (paragraph 69.
Regarding claim 17, the surgical instrument is a drill bit and the surgical instrument guide is a drill guide (paragraph 53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (U.S. Publication No. 2014/0275955).
Crawford et al. discloses the claimed invention except for the tool having a guide and the tube a complimentary guide adapted to restrict rotational movement. Crawford et al. however does disclose that the tube can have any desired cross sectional shape. It would have been obvious to one skilled in the art at the time the invention was made to construct the device of Crawford et al. with the tool and tube having complimentary non-circular cross sectional shapes to prevent rotation the tool in procedures where rotation is undesired. The shapes are considered the complimentary guides

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 6 and 16 contain the allowable subject matter from the parent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775